PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/872,846
Filing Date: 1 Oct 2015
Appellant(s): Schmidt et al.



__________________
Kyle G. Helgemoe, 
Reg. No. 72041
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 5, 2021 (“Brief”) appealing from the office action mailed May 05, 2021 (“Final Action”).
I.  FORMALITIES
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 05, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)  Restatement of Rejections 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 24-29 and 31-36 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2001/0046840, incorporating by reference US 5,898,683 to Matsumoto) in view of Kolor et al. (US 2007/0177) and Oren et al. (2008/0232305) with support for inherency from Jaakkola (U.S. 6,356,537). (Final Action, pp. 32-48).

(3)  New Grounds of Rejection
There are no new grounds of rejection. 

(4)  Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 8 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly Final Action, pp. 30-31). 
The Examiner notes that claims 8 and 20 were cancelled in an amendment filed after final, August 05, 2021.  Accordingly, the rejections of claims 8 and 20 were withdrawn. (See, Sept 2021 Advisory Action, p. 3).  

II.  RESPONSE TO ARGUMENT
A)	 The Applicable Law (Brief pp. 4-6). 
On pages 4-6 of the Brief, the Appellant makes statements concerning the applicable case law and related section from the MPEP sections directed to rejections under 35 U.S.C. § 103. The Examiner has reviewed the cited case law and MPEP sections. The Examiner does not disagree with any of the cited law and sections. However, in support of the rejections set forth in the Final Action, the Examiner may refer to other case law and other MPEP sections that may not have been referenced by the Appellant. 

B)	 Teaching Suggestion Rationale for Modifying Kim with Oren Does Not Present a Prima Facie Case of Obviousness. (Brief pp. 8-9).  
Appellant Argument: On pages 8-9 the Appellant is essentially arguing that the teaching suggestion motivation stated by the Examiner in the Final Action, pp. 38-39 does not present a prima facie case of obviousness. For support of this argument the Appellant states: 
First, while paragraph [0004]-[0005] of Oren discuss distributed antenna systems, there is no suggestion that distributed antenna systems need to have signal 

-	Brief, pp. 8-9. 

Further, even if the asserted modification of Kim with Oren (“add converters between the pico-base station and the antenna units”) was made, the resultant combination does not teach or suggest “wherein each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic
from the first form to a second form, wherein the downstream wireless traffic is radiated
from the antennas in the second form” as recited in claim 24. Therefore, the Examiner does not present a prima facie case of obviousness of claim 24 with the Teaching-Suggestion Rationale.

	-	Brief, pp. 9.
Summary of Appellant Argument: The Examiner finds that the Appellant appears to be arguing that the cited sections of Oren, set forth in the teaching suggestion motivation in the Final Action, do not explicitly recite the need and/or motivation to make the combination.  Accordingly a prima facie case of obviousness based upon that teaching suggestion motivation has not been presented.  Additionally the Appellant states that the combination does not teach “wherein each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the first form to a second form, wherein the downstream wireless traffic is radiated from the antennas in the second form” (“Argued Feature”), as required by claim 24. 



Examiner Response: The Examiner finds this argument not persuasive as follows:
First, the motivation to combine referenced need not be explicitly called out in the references. Rather, the suggestion to combine may be gleaned from the prior art as a whole.  For support the Examiner notes: 
The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.

-  MPEP § 2143 I. G.
Second, as noted in the Final Action, at among other places, pp. 32-39, the Examiner modifies Kim, U.S. 2001/0046840 with Oren U.S. 2008/0232305.  Oren was applied to show the Argued Feature of claim 24. Looking at the two prior art references as a whole, the Examiner finds that a person of ordinary skill in the art would find motivation to make the combination. For example, Kim and Oren are both teaching distributed antenna systems (“DAS”). The DAS systems have based stations and remotely located antenna units. For example, Kim, in Figure 1, Par [0017] discloses base station (111) with remote antennas (not numbered, but referenced as “ANTENNAS”) on each floor of a building. (Final Action, p. 33).  Oren in Figure 1 discloses a base station (not shown but referenced in Par [0018]) and a remote antenna unit 150.  As noted in Oren Par [0005], Oren states that the intention of the invention is to have a distributed antenna system that supports protocols such as WiMAX. Oren states in Par [0008] that the system is intended to shift the signals to lower frequency 
Because Oren is teaching a DAS system like Kim. And, because Oren says that the invention has been proposed so that a DAS system can support WiMAX. And, because Oren states that the frequency converters are for converting the frequencies to WiMAX frequencies, the Examiner finds that persons of ordinary skill in the art would glean from the references a need and/or motivation to modify the DAS system of KIM with converters to accommodate the newer protocols at those high frequencies. 
Third, concerning the combination teaching the Argued Feature. Claim 24 is a product claim.  For example, the preamble states a “a system for providing.” Thus, the evidence indicates claim 24 is a product claim. For product claims, language that limits the claim must define a structure. (MPEP § 2103).  The Examiner has reviewed the Appellants remarks throughout the prosecution and the Brief and finds insufficient evidence that the Appellant has stated what structure, other than the claimed converter, is required by the Argued Feature.  As noted in the Final Action, p. 37 ¶ (f), the combination teaches an antenna unit with a converter. For example Oren shows the converters 158, Figure 1 that convert in frequency the signals received via the cable or the antenna. The Examiner notes that when a signal is converted in frequency, the period of the signal changes.  Accordingly, the form of the signal is changed. As such the converters of Oren applied to modify Kim, show the Argued Feature. 

Fourth, all that is required to establish a prima facie case of obviousness based upon a teaching suggestion motivation is that the Graham factual inquiries be resolved, a teaching or suggestion shown in the references or in general knowledge, and a finding that there is expectation of success.  For support the Examiner notes: 
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

-  MPEP § 2143 I. G.
	Fifth, as noted in the Final Action, at among other places pp. 32-39, the Examiner resolve the Graham inquiries by determining the scope and content of prior art, the differences between Kim and the claimed invention and a teaching by Oren of the missing feature. For example as noted above, the Argued Feature is shown by the converters of Oren. Additionally the Examiner provided teaching suggestion motivation and a KSR Rationale ‘C.’ The Examiner notes that the level of ordinary skill in the art is resolved/reflected in the prior art itself (MPEP § 2141.03 II.). 
Sixth, and additionally, as noted in the Final Action, at p. 37 ¶ (f) and at p. 38 ¶ (h), the Examiner showed that on or before the time of the invention persons of ordinary skill in the art where familiar with these DAS systems. For example both references Kim and Oren predate the claimed invention and Oren and Kim are teaching the same types of DAS systems as the claimed invention.  Accordingly the references themselves show that the skilled artesian at the time of the invention had the necessary skill set to have a reasonable expectation of success. 
Because the motivation and/or need can be implied by the references.  And, because Oren at least suggests the need to make the modification by stating the standard DAS system must be changed to accommodate WiMax. And because Oren shows using the converters, as in the Argued Feature, to accommodate WiMax. And because the references show all the features of the claimed invention including the Argued Feature.  And, because the Examiner in the Final Action resolve the Graham inquiries, and showed a reasonable expectation of success, the Examiner takes the position that a prima facie case of obviousness has been shown by the Final Action. 
Because a prima facie case of obviousness has been shown by the Final Action based upon a teaching suggestion motivation, the Examiner finds the Appellants argument not persuasive and takes the position that the rejection should be maintained and affirmed.  



C)	 KSR Rationale Does Not Provide a Prima Facie Case of Obviousness. (Brief pp. 9-10).  
	Appellant Argument: On pages 9-10 of the Brief, the Appellant essentially argues: 
MPEP 2143(1)(C) list the requirements for rejecting a claim based on Example C, as follows: Office personnel must articulate the following: 1) a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement,” (2) a finding that the prior art contained a “comparable” device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention; (3) a finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

-	Brief p. 10. 

The Examiner fails to identify the “improvement” over the “base” system in Kim and also fails to make a finding that a “comparable” device (for example, in Oren) has been improved in the same way as the claimed invention. Further, the May 2021 FOA fails to make a finding that one of ordinary skill in the art could have applied the known improvement technique in the same way to the base system in Kim. . .

Since the Examiner does not make all of the required factual findings, the Examiner does not present a prima facie case of obviousness of claim 24 with the KSR C Rationale.
 
- Brief p. 10 

      Summary of Appellant Argument: The Examiner finds that the Appellant appears to be arguing that a prima facie case of obviousness based upon KSR Rationale C has not been set forth in the Final Action. The Appellant takes this position because: (a) the Final Action does not identify the “improvement” over the “base” 

Examiner Response: The Examiner finds this argument not persuasive as follows:
First, the Appellant has not considered the rejection set forth in the Final Action as a whole. As noted in the Final Action, at inter alia, pp. 32-39, the Examiner modifies Kim, U.S. 2001/0046840 with Oren U.S. 2008/0232305. As noted on pp. 32-35 of the Final Action, the Examiner discusses Kim disclosing all of the features of the claimed invention except the Argued Feature, i.e. the converters in the antenna units.  Further, pages 38-39 the Final Action state that Kim is discussing a base device.  Accordingly, the Final Action does identify a base device upon which the claimed invention has an improvement.
Second, the claimed invention, i.e. claim 24 and 31 does not indicate any particular configuration for the improvement. For example claim 24 only says “wherein each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the first form to a second form, wherein the downstream wireless traffic is radiated from the antennas in the second form” (“Argued Feature”), as required by claim 24.  Accordingly the claimed invention does not provide 1  
Third, as noted in the Final Action, at p. 37, ¶ (e) (f) and p. 39, the Final Action articulates that Oren is also showing a distributed antenna system, similar to the base system, i.e. the claimed invention, and the remote antenna units include converters. Because the claimed invention does not require a particular way the improvement is added to the system accept to say the antenna units include converters (Discussion Above). And, because the Final Action shows that Oren is discussing a device similar to the base device, i.e. claimed invention, but including converters in the antenna units, the Examiner takes the position that the Final Action does make a finding that a “comparable” device has been improved in the same way (i.e. include converters).
Fourth, as noted in the Final Action, at pp. 38-39 ¶(i), the Examiner makes a finding that both of Kim and Oren are showing that persons in the art on or before the time of the invention are skilled artesian. Additionally, in those same sections the Examiner articulates that because the references show that there are skilled artesian in those systems, those skilled artesian have the skill set to expect to achieve predictable results.(Id)  In other words, the references themselves show people were skilled in the field of distributed antenna systems and therefore would be able to make the modification with predictable results. As noted above, the claimed invention does not require a particular way the improvement is made accept to say ‘including.’  Additionally, the Final Action, at p. 37, ¶ (e) (f) and p. 39, articulates that Oren is also showing a 
Because the Final Action articulates that the references themselves show that skilled artesian are familiar with the antenna systems and thus have the skill set to make the modification. And because the claimed invention does not require any particular way of making the improvement. And, because the Final Action shows, pp. 37-38 ¶ (f) that the improvement is being made to that base device in the same way, i.e. “including” converters in the antenna units, the Examiner takes the position that the Final Action does make a finding that one of ordinary skill in the art could have applied the known improvement technique in the same way to the base system in Kim.    
Because the Final Action does identify the “improvement” over the “base” system in Kim. And, because the Final Action does make a finding that a “comparable” device has been improved in the same way as the claimed invention. And, because the Final Action does make a finding that one of ordinary skill in the art could have applied the known improvement technique in the same way to the base system in Kim, the Examiner takes the position that the Final Action does provide a prima facie case of obviousness based upon KSR rationale C. 
Because a prima facie case of obviousness has been shown by the final action based upon KSR Rationale ‘C’, the Examiner finds the Appellants argument not persuasive and takes the position that the rejection should be maintained and affirmed.



D)	 Asserted Modification of Kim with Oren is not Obvious. (Brief pp. 10-13).
Appellant Argument: On pages 10-13 of the Brief, the Appellant essentially argues: 
It would also not be obvious for one having skill in the art to modify Kim with the teachings from Oren as asserted in the May 2021 FOA. The system in Kim does not describe a MIMO-enabled base station or require the frequency conversion described in Oren, and adding this feature changes the principle of operation of the system in Kim. 

-  Brief pp. 10-11. 

Kim describes an approach where multiple signals are generated by the private BTS radio units (PRUs) 211-213, and these signals have different frequency assignments (FA1, FA2, and FA3). . . . The signals with different frequency assignments in Kim are distributed to the antennas as radio frequency signals via the RF coaxial cable, and the system in Kim radiates the radio frequency signals via the antennas. 

In contrast to Kim, Oren describes embodiments of a distributed antenna system that support MIMO service from a MIMO-enabled base station, where multiple signals (often referred to as spatial streams) are transmitted on the same RF frequencies. 

-  Brief p. 11. 

Contrary to the assertion in the May 2021 FOA, if the system in Kim were modified for MIMO operation such that it need or utilize frequency conversion discussed in Oren, the components of the system in Kim would not maintain their
function after being combined with Oren in the manner asserted in the May 2021 FOA. For example, the pico-BTS of Kim would need to be reconfigured for MIMO operation, the CFEU 230 of Kim would output signals in a different form than what is taught in Kim, and the functionality of the small repeaters 240 would need to be modified to include more than just signal amplification as discussed in Kim. 

-  Brief pp. 11-12.

Accordingly, there is no suggestion or motivation to make the proposed modification of Kim in view of Oren and the teachings of the references are not sufficient to render the claims prima facie obvious.

-  Brief pp. 12.


 
-  Brief pp. 13.

Summary of Appellant Argument: The Examiner finds that the Appellant appears to be arguing that it would not be obvious to a person of ordinary skill in the art to modify Kim with Oren because the principle of operation of the Invention disclosed by Kim would be changed and the function of the system not be maintained. For support the Appellant states the system of Kim is not based upon multiple input/multiple output (MIMO) like the system of Oren. Accordingly, adding the frequency converters of Oren to Kim changes the principle of operation and does not allow the system to maintain its function. 
Examiner Response: The Examiner finds this argument not persuasive as follows:
First, the Final Action does not modify the entire system of KIM. Rather the Final Action only modifies the antenna units of Kim. As noted in the Final Action, p. 37 ¶(f) the modification is to the antenna unit. Appellant appears to be asserting that the entire system of KIM must be changed into the entire system of Oren to make such a modification. For example, Appellant appears to be asserting that in order to put the converters (158, Figure 1) shown by Oren as preceding antennas 164a and 166a into the system of KIM, the system of KIM must be changed to MIMO. However as noted in the Final Action, for example at p. 37 ¶ (f), the Examiner proposes only modify the  system of Kim to have “each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the first form to a second form, wherein the downstream wireless traffic is radiated from the antennas in the second form” (“Argued Feature”), as required by claim 24.  
Accordingly, the Final Action only modifies the antenna units of KIM to include the converters of Oren.    
Second, there is insufficient evidence that the converters, for example 158 in figure 1 of Oren, are protocol specific or have a specific construction. For example the Examiner finds insufficient evidence that the secondary reference Oren discusses that the frequency converters 158 have any particular construction that would make them MIMO protocol specific. In fact, Oren Par [0026] calls the converters ‘mixers.’ As noted in the Final Action p. 11, in the art a converter is a known device that converts from one frequency to another. Thus a mixer. Additionally, the Examiner has reviewed the Appellants arguments and finds insufficient evidence that the Appellant has shown that the frequency converters as disclosed by Oren require any particular construction specific to MIMO protocol. Rather, Oren simply states Par [0026] that the converter, i.e. mixer is used to change the frequency.  Accordingly, the evidence of record indicates that the converters of Oren are not protocol specific and do not have a specific construction. 
Third,  looking at Kim as a whole. The Examiner has reviewed Kim and finds insufficient evidence that Kim system is directed to any particular protocol. At most Kim states that the system a general mobile communications system protocol. (Kim Par [0005]). Accordingly, Kim is a generic mobile communications radio protocol.   
Fourth, the function of Kim’s system and Oren’s converters are the same. For example, Kim states that the function of the system is to transmit and receive radio signals in the rooms of the building by connecting antennas in each room to a base station via coaxial cables. (Kim Par [0017] and RF COAXIAL CABLE Figure 2.).  Kim states that the radio signals are sent to the antennas at a particular frequency over the coaxial cable. (Kim Par [0022] [0023]).  Oren states that the function of the converters (mixers 158, Figure 1, Par [0026]) in the antenna units is simply to receive signals from a coaxial cable, or distribute signals to the coax cable, and to up-convert or down-convert the signals between frequencies at the antenna units. (Oren, Par [0026] discussing mixers and Par [0039] discussing coaxial cable.).
Sixth, as noted in the May 2021 Final Action the Examiner reviewed the claim in light of the specification of the 526 Patent and finds that the claimed in invention as in claims 24 and 31 does not appear to require any particular configuration of the converters that is beyond what is known in the art.  For example, the claim only requires that the antenna units include converters and does not require and particular connection of the converters. Looking at the specification of the ‘526 Patent, the Examiner finds insufficient evidence that the specification shows how the converters are included in the system other than to say the antenna units could include converters. For example looking at C6:L59-67 to C7:L11 the best the Examiner can find is that the specification shows that the path includes converters.  Accordingly a reasonable interpretation of the word “includes,” as in the Argued Feature of claim 24, is converters at some point in the signal path.  
no substantial reconstruction of Kim’s system would be necessary for the addition of Oren’s converters.

Finally, the test is not whether the converter of Oren could be incorporated into Kim, The test is what the teachings of Kim and Oren would suggest to the skilled artesian. For support of this position the Examiner notes: 
“[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425 (CCPA 1981).  
In conclusion, because the test for obviousness is what the combined teachings of those references would have suggested to those of ordinary skill in the art.”  And, because the combined teachings of Kim and Oren appears to suggest that no substantial reconstruction of Kim’s system would be necessary for the addition of Oren’s 
Because the evidence of record shows that a modification of Kim with Oren would be obvious to a person of ordinary skill in the art the Examiner finds the Appellants argument not persuasive and takes the position that the rejection should be maintained and affirmed.

E)	 Response to Arguments from the August 2021 AA. (Brief pp. 13-16).
1.	 Appellant Argument: On pages 13-14 of the Brief, the Appellant essentially argues: 
In response to Appellants previous arguments that the asserted rationales for modifying Kim with Oren . .. the August 2021 AA, at pages 8-9 asserted the following: 

-  Brief pp. 13-14. 

First, Examiners note “[t]he test for obviousness is not whether the
features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” 

-  Brief p. 14. 

First, Appellant’s position is not that the features of the secondary reference (Oren) could not be bodily incorporated into the structure of the primary reference (Kim). Rather, Appellant’s position is that the rationales presented by the Examiner have not presented a prima facie case of obviousness, and the asserted modification of Kim with Oren would not be obvious to the skilled person for the reasons stated above in Sections 4(A)(ii)(a)(I)-(III). 

-  Brief pp. 14-15. 


Summary of Appellant Argument: The Examiner finds that the Appellant appears to be arguing and or stating that the argument posed and responded to in the August 02, 2021 Advisory Action. Appellant states that Appellant was not arguing that the references could not be bodily incorporated but that the rationales presented have not formed a prima facie case of obviousness. For support the Appellant states that the reasoning is the same as in section 4(A)(ii)(a)(I)-(III) of the Brief.   
Examiner Response: The Examiner finds this argument not persuasive. The Examiner has already addressed the Argument in Brief at 4(A)(ii)(a)(I)-(III) directly above and maintains that position here. Based upon the reasoning above the Examiner finds the Appellant argument not persuasive.  
However, for completeness of this Examiner Answer, the Examiner notes that in the August 02, 2021 Advisory Action, the Examiner was responding to pages 6-12 of the Appellants July 2021 AF Remarks. In that section, the Appellant essentially argued the KSR rationale supplied in the Final Action.  Additionally, the Appellant argued that the addition of the converters of Oren would change the principle of operation and function of the system of Kim. 
Concerning the KSR rationale: As noted above in section ‘C’ the Final Action at pp. 32-39 does identify the “improvement” over the “base” system in Kim. And, the Final Action does make a finding that a “comparable” device has been improved in the same way as the claimed invention. For example Oren (158, Figure 1) adds the converters by ‘including’ the converters in the antenna units the same as the claimed invention. And, the Final Action does make a finding that one of ordinary skill in the art could have applied the known improvement technique in the same way to the base system in Kim, 
Concerning Changing the Principle of Operation: In summary, as noted above, the Examiner found that the modification asserted in the Final Action was only the converters and not the entire systems of Oren. For example, as noted above, Oren gives no indication that the converters 158 Figure 1 are protocol specific. In fact, as noted above, the function of Kim is to transmit and receive radio signals via remote antenna units. And, the function of Oren’s converters 158 is simply a conversion of frequencies in the antenna units. (See discussion above). Accordingly the Examiner takes the position that the combined teachings of Kim and Oren appears to suggest that no substantial reconstruction of Kim’s system would be necessary for the addition of Oren’s converters.  Accordingly, the Appellants argument that Oren’s converters would change the principle of operation of Kim because Oren teaches MIMO protocol is not persuasive.
Because the Final Action shows all the necessary element required for the KSR rationale. And, because the combined teachings of Kim and Oren appears to suggest that no substantial reconstruction of Kim’s system would be necessary for the addition of Oren’s converters, and thus no change in the operation, the Examiner concludes that the evidence of record shows that a modification of Kim with Oren would be obvious to a  person of ordinary skill in the art. 
Because the evidence of record shows that a modification of Kim with Oren would be obvious to a person of ordinary skill in the art the Examiner finds the 

2.	 Appellant Argument: On pages 15 of the Brief, the Appellant essentially argues: 
Second, as discussed above, even if the asserted modification of Kim with Oren (“add converters between the pico-base station and the antenna units”) was made under the teaching suggestion motivation provided in the May 2021 FOA, the resultant combination does not teach or suggest “wherein each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the first form to a second form, wherein the downstream wireless traffic is radiated from the antennas in the second form” as recited in claim 24.

-  Brief pp. 15. 

Summary of Appellant Argument: The Examiner finds that the Appellant appears to be arguing even if Kim and Oren are combined the combination does not teach: “each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the first form to a second form, wherein the downstream wireless traffic is radiated from the antennas in the second form” (“Argued Feature”), as required by claim 24. 
Examiner Response: The Examiner finds this argument not persuasive.  Based upon review of claim 24, for example the preamble “a system for providing,” the Examiner finds that claim 24 is a product claim. For product claims the language the limits the claim must define a structure.   The Examiner has reviewed the Appellants remarks throughout the Brief and finds insufficient evidence that the Appellant has stated what structure, other than the claimed converter, is required by the Argued 
Because claim 24 is a product claim and there is insufficient evidence that Appellant has shown that the Argued Feature requires any structure besides the claimed converter. And because the combination teaches the converter in the antenna unit that would change the signal from one form to another, as required by the Argued Feature, the Examiner finds the Appellant argument not persuasive.
Because the Examiner finds the Appellants argument not persuasive and the Examiner takes the position that the rejection should be maintained and affirmed.

3.	 Appellant Argument: On pages 15 of the Brief, the Appellant essentially argues: 
Third, while both Kim and Oren describe distributed antenna systems, the cited portion (paragraph [0005]) of Oren does not broadly show that the signals need to be converted to the appropriate standard at the air interface as asserted. Instead, the cited portion of Oren describes that a DAS needs to carry the multiple spatial streams that are transmitted on the same frequency to each radiating point and radiate the different streams on separate antenna elements in order to adequately support the distribution of MIMO service. See paragraph [0005] of Oren. The DAS in Oren uses frequency shifting to ensure that none of the MIMO spatial streams overlap during transport and the frequency shifted MIMO spatial streams are shifted back to their original (overlapping) frequencies and radiated to the same device via different antennas. See, for example, paragraph [0008] of Oren. See, for example, paragraph [0008] of Oren. This type of frequency shifting is unnecessary for the system described in Kim since the PRUs 211- 213 of the pico-BTS output signals at different frequencies, so the person having ordinary skill in the art would have no apparent reason to make the asserted modification..

-  Brief pp. 15. 

Summary of Appellant Argument: The Examiner finds that the Appellant appears to be arguing that: Kim and Oren do both describe distributed antenna systems (DAS). However, there is no motivation to combine the teachings of Oren with Kim. For support of this argument the Appellant states that Par [0005] of Oren does not show a need to make the modification. Additionally, Par [0008] of Oren shows that Oren is a MIMO protocol system using multiple streams. Because Oren does not explicitly call out the need for using the converters and because the system use different protocols, the Appellant asserts that a person of ordinary skill in the art would not find that the combination would be needed for the system of KIM. As such a person of ordinary skill in the art would not make the modification.   
Examiner Response: The Examiner finds this argument not persuasive as follows:
First, as noted above and here again, the motivation to combine need not be explicitly called out in the references. Rather the suggestion to combine may be gleaned from the prior art as a whole.  For support the Examiner notes: 
The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.

-  MPEP § 2143 I. G.
Second, as acknowledged by the Appellant and noted in the Final Action, at among other places, pp. 32-39, the Examiner modifies Kim, U.S. 2001/0046840 with Oren U.S. 2008/0232305 to show the Argued Feature of claim 24. Looking at the two prior art references as a whole, Oren Par [0005], states that the intention of the invention is to have a distributed antenna system that supports protocols such as WiMAX. Orent states in Par [0008] that the system is intended to shift the signals to lower frequency below the native frequency (higher frequency) at the antenna. In Par [0025] Oren states that frequency converters, e.g. 158 Figure 1, are used to up-convert the transmitted signals from the lower frequency to a native frequency, i.e. the WiFi frequency.  In the opposite direction the converters down-convert received signals. 
Because Oren is teaching a DAS system like Kim. And, because Oren says that the invention has been proposed so that a DAS system can support WiMAX. And, because Oren states that the frequency converters are for converting the frequencies to WiMAX frequencies, the Examiner finds that persons of ordinary skill in the art would glean from the references a need and/or motivation to modify the DAS system of KIM with converters, as required by the Argued Feature of claim 24, to accommodate the newer protocols at those high frequencies.
Third, as noted above, the Final Action does not modify the entire system of KIM. Rather, the Final Action modifies only the antenna units of Kim by Oren’s converters to change the form of the signal from the lower frequency (Kim, COAXIAL CABLE, Figure 2) to a higher frequency to be transmitted at the antenna (Oren antenna unit 150, Figure 1), and vice versa. For example as noted in the Final Action, at p. 37 ¶ (f), the Examiner proposes only modify the  system of Kim to have “each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the first form to a second form, wherein the downstream wireless traffic is radiated from the antennas in the second form” (“Argued Feature”), as required by claim 24.  
Accordingly, the Final Action only modifies the antenna units of KIM to include the converters of Oren.    
Fourth, as also noted above, there is insufficient evidence that the converters, for example 158 in figure 1 of Oren, are protocol specific or have a specific construction. Additionally, the Examiner has reviewed the Appellants arguments and finds insufficient evidence that the Appellant has shown that the frequency converters as disclosed by Oren require any particular construction specific to MIMO protocol. Rather, Oren simply states the converters are used for frequency conversion. (Oren at Par [0025]).  Accordingly, the evidence of record indicates that the converters of Oren are not protocol specific and do not have a specific construction requiring a substantial change to Kim. 
Fifth, the function of Kim’s system and Oren’s converters are the same. For example, Kim states that the function of the system is to transmit and receive radio signals in the rooms of the building by connecting antennas in each room to a base station via coaxial cables. (Kim Par [0017] and RF COAXIAL CABLE Figure 2.).  Kim states that the radio signals are sent to the antennas at a particular frequency over the coaxial cable. (Kim Par [0022] [0023]).  Oren states that the function of the converters (mixers 158, Figure 1) in the antenna units is simply to receive signals from a coaxial cable, or distribute signals to the coax cable, by up-convert or down-convert the signals 
Because the motivation of applying converters to accommodate the higher frequency protocols is at least suggested by Oren. And, because the Final Action does not modify the system of Kim with Oren’s MIMO system. Rather, the Final Action only modifies the antenna unit of Kim with Oren’s teaching of converters. And, because the function of both the system of Kim and converters of Oren is to operate on sending radio frequencies to the antenna’ the Examiner finds that the evidence of record would suggest to a person of ordinary skill in the art the need to modify Kim.
Further, because the references as a whole show that no substantial reconstruction of Kim’s system would be necessary for the addition of Oren’s converters, the Examiner finds that the evidence of record shows that a person of ordinary skill in the art would be motivated to make the modification suggested in the Final Action. 
Because the evidence of record shows that a person of ordinary skill in the art would be motivated to make the combination the Examiner finds the Appellants argument not persuasive and takes the position that the rejection should be maintained and affirmed.

F)	 Independent claim 31 and dependent claims 25-29 and 32-36. (Brief p. 16).
	On page 16 of the Brief the Appellant essentially states that the arguments for independent claim 31 and dependent claims 25-29 and 32-36 are the same as that posed above for claim 24. 

Because the Examiner finds the Appellants argument not persuasive the Examiner takes the position that the rejection should be maintained and affirmed.

II.  CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                    
Conferees:
/Eric B. Kiss/Patent Reexamination Specialist, Art Unit 3992        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

ld


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that independent claim 31 is written essentially the same as claim 24 and does not indicate any particular configuration for addition of the claimed converters.